Citation Nr: 1403192	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  05-04 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by disequilibrium, claimed as Meniere's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1959 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  

The Veteran testified in February 2009 at a Board hearing at the RO before a Veterans Law Judge who is no longer employed by the Board.  The Veteran was apprised of that fact by a letter dated in July 2013, and was afforded the opportunity for a new Board hearing, which he accepted.  38 C.F.R. § 20.707 (2013).  The Veteran testified at a Board hearing (Travel Board) in December 2013 at a VA office in San Antonio, Texas, before the undersigned Veterans Law Judge.  A transcript of this Board hearing has been added to the claims file.  

This issue was previously remanded by the Board in February 2010, August 2011, April 2013, and September 2013.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of service connection for a disorder of multiple joints was denied by the Board in an April 2013 decision that was not appealed to the Court and is final.  See 38 C.F.R. § 20.1100 (2013).  As the May 2013 Board decision became final, the issue of service connection is no longer on appeal to the Board; however, based on the Veteran's additional testimony and statements expressing a desire to obtain service connection for a disorder of multiple joints, the Board finds that a new, informal claim to reopen service connection for this disorder has been raised.  The issue of reopening service connection for service connection for a disorder of multiple joints was raised by the Veteran at the December 2013 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over the newly raised reopening issue, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained a perforation of the right eardrum during service.  

2.  The Veteran has experienced dizziness and disequilibrium (vertigo) during and since service.  

3.  The Veteran has a current diagnosis rendered by a VA physician of Meniere's disease that accounts for the symptoms of dizziness and disequilibrium (vertigo), hearing problems, and tinnitus, previously diagnosed as peripheral vestibular disorder.  

4.  The Meniere's disease had its onset during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for Meniere's disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.14 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable decision by the Board (grant of service connection for Meniere's disease), there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  


Service Connection for Meniere's Disease

The Veteran seeks service connection for a disequilibrium disorder, claimed as Meniere's disease.  He contends he sustained an injury to his right inner ear as the result of flight duty during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  


For disorders such as organic diseases of the nervous system which are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  
38 C.F.R. § 3.303(b).  

After a review of all the evidence, the Board finds that the Veteran sustained an injury of perforation of the right eardrum during service.  Service treatment records confirm that he sustained a perforation of the right eardrum in 1967.  While this perforation was noted at the time to have spontaneously healed, the Veteran continued to report pain, dizziness, and a "full" sensation in and around the right ear during service, according to the service treatment records.  Service records also confirm he served as a radio technician on an aircrew during service, involving many hours in flight and frequently at high altitudes, as claimed by the Veteran.  The Veteran has already been granted service connection and separate disability ratings for tinnitus, bilateral hearing loss, and for a scar of the right tympanic membrane with eustachian tube dysfunction.  

The Board finds the evidence contains a current diagnosis of Meniere's disease rendered in August 2002 by a VA physician.  Post-service medical records reflect consistent and chronic complaints by the Veteran of dizziness and disequilibrium 

beginning in service and continuing thereafter.  Though a layperson, the Veteran is competent to report such observable symptomatology as disequilibrium.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease).  As the service treatment records also show a perforation of the right eardrum, and such symptomatology was consistently reported thereafter, these assertions of symptoms in service and since service are also found credible.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed Meniere's disease first had its onset during service, as the Veteran has reported continuous symptomatology since service.  The Veteran's accounts of continuous symptoms since service are competent and credible, as they are consistent with the other lay and medical evidence of record.  Thus, service connection for Meniere's disease is warranted.  

In so granting service connection for Meniere's disease, the Board cautions that in implementing the grant of service connection evaluation of the same symptomatology under different diagnoses is prohibited pursuant to 38 C.F.R. § 4.14.  As noted above, the Veteran in the present case has already been awarded service connection for both tinnitus and bilateral hearing loss.  The Veteran's reports of vertigo (dizziness and disequilibrium) that were claimed as Meniere's disease also provided the basis of the medical diagnosis of Meniere's syndrome in this case.  See Horowitz, 5 Vet. App. at 221-22 (recognizing symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus as manifestations of Meniere's disease).  Diagnostic Code 6205, which is provided to rate Meniere's syndrome, specifically contemplates a compensable rating with or without tinnitus, and also prohibits a combined evaluation under Diagnostic Code 

6205 along with separate ratings for tinnitus, vertigo, and/or hearing impairment.  38 C.F.R. § 4.87 (2013).  Thus, implementation of this grant may result in the assignment of a single rating for all Meniere's manifestations under Diagnostic Code 6205 with discontinuance of separate evaluations for other disorders.   


ORDER

Service connection for Meniere's disease is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


